[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION ON OBJECTION (DATED AUGUST 23, 1991) TO REQUEST TO REVISE (DATED MAY 31, 1991) AS TO AMENDED COMPLAINT DATED APRIL 29, 1991
1. Objection — sustained.
2. Objection — sustained.
3. Paragraph 4 — objection sustained.
Paragraph 5 — objection sustained.
Paragraph 6 — objection sustained.
    Paragraph 7 — objection sustained except any reference to attachment to be deleted.
Paragraph 8 — objection overruled.
Paragraph 9 — objection overruled.
4. Objection sustained except any reference to attachment should be deleted.
5. Paragraph 11 — objection overruled.
Paragraph 12 — objection overruled.
Paragraph 13 — objection overruled.
    Paragraph 14 — objection sustained except any reference to attachment should be deleted.
    Paragraph 15 — objection sustained except any reference to attachment should be deleted.
Paragraph 16 — objection overruled.
Paragraph 17 — objection sustained.
Paragraph 18 — objection sustained.
Paragraph 19 — objection sustained.
6. Paragraph 20(a) — objection sustained
(b) — objection sustained except reference to CT Page 7856 attachments should be deleted.
                 (c) — objection sustained except reference to attachments should be deleted.
(d) — objection overruled.
(e) — objection sustained.
                 (f) — objection sustained except reference to attachments should be deleted.
(g) — objection sustained.
(h) — objection sustained.
(i) — objection sustained.
(j) — objection sustained.
Paragraph 21 — objection sustained.
7. See 1 through 6 above.
8. Objection overruled.
9. See 1 through 6 above.
10. Objection overruled.
11. See 1 through 6 above.
12. Objection overruled.
13. Objection sustained.
14. Objection overruled.
FRANCES ALLEN SENIOR JUDGE